Title: To Thomas Jefferson from John Southack, 10 May 1801
From: Southack, John
To: Jefferson, Thomas


               
                  Respected Sir
                  Roxbury near Boston massa. May 10. 1801—
               
               As I am one of a Company forming to endeavour to Make plaster of Paris Serviceable to the United States in the growth of Corn & other things & hearing of your politeness & Candour in giving An Answer Upon Any Subject to those Who had the honour of addressing you I have took the Liberty to address you in this way & Ask you how Plaster Answers on the Grounds in Virginia being Sensible that if Any has been Used there & accquired Any Reputation—your excellency Would Know it—I am Now onto Phila. on the Business & find it Answers Very well here—Also in the Back part New York. I Shall Return to Roxby to Morrow.—I have dated the Letter Roxbury being my place of residence—if your excellency Would be So very Kind As to Answer this letter it shall be acknowledged with gratitude by your excellencys Very Huml Servt.
               
                  
                     John Southack
                  
               
            